Citation Nr: 0806308	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

2.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.

(The issues of entitlement to service connection for diabetes 
mellitus, to include as secondary to exposure to herbicides, 
and for recurrent renal stones, will be the subject of a 
later decision.)


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, denied the above claims.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet App 257 (2006), that reversed a decision of 
the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent  that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of VA imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.   In light of 
the fact that the veteran's claims for diabetes mellitus, to 
include as secondary to exposure to herbicides, and for 
recurrent renal stones, are based on or inextricably 
intertwined with herbicide exposure in Vietnam in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal, the Board will not address these issues at 
this time.


FINDING OF FACT

The veteran did not sustain an in-service injury or disease 
to the right or left shoulder, nor was arthritis of either 
shoulder manifested to a compensable degree within one year 
following separation from service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease of the right and left shoulders are not met.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In August 2001, prior to the initial adjudication of the 
veteran's service connection claims, he was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told what information that he needed to 
provide, and was information and evidence that VA would 
attempt to obtain.  There is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by letters 
dated in March 2006 and July 2007.  In the present appeal, 
because the service connection claims are being denied, and 
no effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  The appellant and 
his representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  For these reasons, the Board finds that adequate 
notice was provided to the appellant prior to the transfer 
and certification of the veteran's case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

The veteran's relevant service, VA, and private medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in February 2002 and August 
2004.  The examinations were thorough in nature, based upon a 
review of the veteran's entire claims file, and provided 
relevant findings that are deemed to be more than adequate.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  Under such circumstances, there is no duty 
to provide another examination or to obtain an additional 
medical opinion.  Id. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that either had 
become manifested to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A review of the veteran's service medical records reveals 
that his pre-induction report of medical examination dated in 
May 1971 shows that upon clinical evaluation his upper 
extremities were normal.  The associated report of medical 
history, shows that the veteran denied ever having arthritis; 
bone, joint or other deformity; or painful or "trick" 
shoulder or elbow.

The veteran's November 1974 separation report of medical 
examination shows that upon clinical evaluation his upper 
extremities were normal.  The associated report of medical 
history, shows that the veteran denied ever having arthritis; 
bone, joint or other deformity; or painful or "trick" 
shoulder or elbow.

Subsequent to service, VA outpatient treatment records dated 
from March 2001 to February 2002 show that the veteran was 
treated intermittently for symptoms associated with a 
bilateral shoulder disorder.  In November 2001, the veteran 
reported a five year history of bilateral shoulder pain which 
he thought was related to his work, and which he described as 
a repetitive use disorder.

A VA examination report dated in June 2002 shows that the 
veteran reported that the veteran had been required to lift 
one thousand pound bombs onto fighter planes every day while 
in service, which resulted in his hurting his shoulders.  He 
also reported working for B.F. Goodrich Company for 231/2 years 
before retiring.  The diagnosis was degenerative joint 
disease of the shoulder joints.

In August 2003, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He asserted 
that his bilateral shoulder disorder began in service, but 
that he had not received any treatment for it during service.  
He added that his symptoms had continued over the course of 
the preceding 30 years.

A letter from L. Stefanescu, M.D., dated in August 2003, 
shows that the veteran was said to have been treated for 
degenerative joint disease that could be secondary to his 
past activity in the military.

VA outpatient treatment records dated from February 2002 to 
August 2005 show that the veteran was treated intermittently 
for symptoms associated with a bilateral shoulder disorder.  
The veteran reported continued chronic bilateral shoulder 
pain.  VA diagnostic testing in June 2002 revealed mild 
bilateral acromioclavicular joint degenerative changes, 
otherwise negative bilateral shoulders.

A VA examination report dated in August 2004 shows that the 
veteran reported pain in both shoulders.  He added that had 
not experienced any injuries in service.  He indicated that 
he had been experiencing chronic bilateral shoulder pain for 
30 years, ever since service where he had been required to 
lift bombs and ammunition.  X-rays of the shoulders revealed 
no evidence of fracture or dislocation; and minimal 
degenerative changes within both acromioclavicular joints, 
with associated minimal inferior osteophyte formation.  The 
diagnosis was bilateral degenerative joint disease of the 
shoulders.  The examiner added that the veteran's bilateral 
shoulder disability was included among non-service connected 
disabilities that interfered with his ability to obtain and 
retain gainful employment.

In light of the foregoing evidence of record, while the 
veteran is currently diagnosed as having bilateral 
degenerative joint disease of the shoulders, there is no 
competent evidence of record that relates that diagnosis to 
any event, injury, or disease in service.  A careful review 
of all VA and private medical records revealed no opinion 
linking the veteran's bilateral degenerative joint disease of 
the shoulders to service.

As noted above, the veteran's service medical records are 
negative of any findings associated with a bilateral shoulder 
disorder.  His separation report of medical examination 
showed a normal evaluation of the upper extremities, and the 
veteran, himself, indicated that he had never had arthritis; 
bone, joint or other deformity; or painful or "trick" 
shoulder or elbow.  The veteran's separation examination is 
highly probative as to the veteran's condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining his then-physical condition, 
as opposed to his current assertion which may be proffered in 
an attempt to secure VA compensation benefits.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision).  The November 1974 separation examination 
report is entirely negative for any symptoms associated with 
the upper extremities and weights heavily against the claim.  
The weight of the service medical records is greater than 
subsequent treatment records based on a history as provided 
by the veteran.

Although the veteran has asserted that he has a bilateral 
shoulder disability that developed as a result of his period 
of active service, the service medical records are negative 
of any such reported incident, and there is no diagnosis of 
such until November 2001, which is more than 27 years 
following separation from service.  Further, at the 
examination, the veteran indicated that he had a five year 
history of a shoulder disorder, and attributed the symptoms 
to his current employment.

The Board has considered the August 2003 letter from Dr. 
Stefanescu, wherein it was suggested that the veteran was 
treated for degenerative joint disease that could be 
secondary to his past activity in the military.  It does not 
appear that this opinion was based upon a review of the 
veteran's claims file, to include his service medical 
records.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

A medical diagnosis is only as credible as the history on 
which it was based.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a 
diagnosis "can be no better than the facts alleged by the 
appellant).  It appears that Dr. Stefanescu's statement was 
made on the basis of primarily the veteran's account, and the 
facts underlying the opinion is not substantiated by the 
record, as at the time he was separated from active service 
there were no residuals associated with a bilateral upper 
extremity disorder.  Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (It is error to reject a medical opinion solely on 
the basis that the medical opinion was based on a history 
given by the veteran.).  

When viewed against the background of the service medical 
records that are negative for any bilateral shoulder 
disorder, and the lack of any evidence of symptoms associated 
with the upper extremities until 2001, the medical evidence 
of record does not establish that there is a nexus between 
any current diagnosis and service.  Moreover, while a 
physician is competent to render medical opinions, such 
competence does not extend to the factual underpinnings of 
the opinion.  Swann.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's bilateral shoulder disorder 
was incurred during service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The competent evidence of record does not suggest that the 
veteran's currently-diagnosed bilateral degenerative joint 
disease of the shoulders was caused by his period of service.  
As the evidence of record has not established a nexus between 
the events in-service and the present diagnosis, service 
connection must be denied.  See Hickson, 12 Vet. App. at 253.

Further, there is no indication that the veteran had a 
diagnosis of arthritis of the shoulders which had become 
manifested to a compensable degree during the first year 
following his separation from service.  Accordingly, 
entitlement to service connection for arthritis on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).

The Board has considered the veteran's statements in support 
of his claim that he has a bilateral shoulder disorder as a 
result of his service.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As there is no competent evidence supporting the veteran's 
assertion that his current bilateral degenerative joint 
disease of the shoulders is related to service, the 
preponderance of the evidence is against his claim, and it 
must be denied.  The benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease of the 
right shoulder is denied.

Service connection for degenerative joint disease of the left 
shoulder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


